Day, Ch. J.,
I. The plaintiff objected to all the. testimony of David and Robert Ryan, on the ground that they ^ttomeY^nd'' conSaentiai tions!mmca" were incompetent to testify to any matters respecting which information was obtained from plaintiff as his attorney and confidential adviser. These witnesses both testify that they were not the attorneys of plaintiff with reference to any of the matters about which they testified, and that no information respecting such matters was obtained by them through the confidential relation of attorney and client. Erom a careful examination of all the evidence, we are satisfied that the testimony of these witnesses is competent.
II. The appellee concedes the general doctrine contended for by appellant, that if one of several sureties receives 2. sureties: contriDution: in-clemnity to benefit rofS ail. a fund'by way of indemnity, it enures to the , ” J J ’ benefit of all. The evidence shows that at a sale> in October, 1877, the plaintiff purchased *158cattle of Mrs. Shropshire to the amount of $1,400, and that he did not at the time of purchase pay or execute a note for them. The evidence further shows that in March, 1877, the plaintiff drew upon the bank of Newton a check for $1,000, which was paid out of funds belonging to Mrs. Shropshire. It further appears from the evidence that on the nineteenth day of February, 1878, about five hundred acres of land, owned by Mrs. Shropshire, was sold at sheriff’s sale upon a judgment on which the plaintiff was surety for a stay, and bid in by Jehu Reinhart on behalf of plaintiff, under a verbal agreement that if, in a short time, she could obtain money to j>ay the bid at the sale, and some other judgments on which Alexander was stay surety, Jehu would deed the! land to her, or to any person she might designate. On the twenty-seventh of April, Mrs. Shropshire obtained a loan on said lands of $4,250, and, as a condition of the reconveyance to her of the lands bid in by Jehu, Alexander exacted and obtained out of the loan $750. There is some conflict in the evidence as to the consideration upon which these several sums were received. The plaintiff insists that the cattle were purchased and held to indemnify him upon his liability on stay bonds for Mrs. Shropshire; that the check was drawn in payment of money of his wife’s which he had let Mrs. Shropshire have; and that the consideration of the $750 was his release of a contract of lease of the premises. From a careful reading and re-reading of the evidence, we think the preponderance of the evidence shows that all of these amount^, when exacted and received, were obtained for the purpose of indemnifying the plaintiff against a liability which he anticipated would fall upon him on account of Mrs. Shropshire’s bond as administratrix, as he knew she was in failing circumstances, and approaching insolvency. All of these sums were in plaintiff’s hands at the date of the rendition of the judgment, and they amount to more than enough to satisfy it. The plaintiff, being indemnified to the full extent of the judgment, is not entitled to contribution from the defendants.
Reversed.